Per Curiam.

We deem that Special Term failed to give sufficient consideration to the persuasive nature of the evidence concerning the income-producing capacity of the property involved herein during the years in question. Taking all the evidence into consideration, we find that the assessments should be modified by further reducing them as follows:

Land Building Total

1941- 42 $174,000 $650,000 $824,000
1942- 43 168,000 625,000 793,000
The order, so far as appealed from, should be modified accordingly, and as so modified affirmed, with twenty dollars costs and disbursements to the relator.
Present — Townley, Untermyer, Dore, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously modified in accordance with opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice.